Citation Nr: 1632460	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bilateral hand disability, claimed as tendon damage.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from November 2006 to November 2010.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a  June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2012 substantive appeal, the Veteran requested a Board hearing by live videoconference, to be held at the RO.  The record shows that the Veteran was scheduled for a May 2016 videoconference hearing; however, an April 2016 notice letter, informing the Veteran of the date and time of the scheduled hearing was returned to VA in the mail, undelivered.  The Veteran did not receive notice of a previously scheduled hearing and he has not withdrawn his hearing request.  Accordingly, a new videoconference hearing should be scheduled, based on the earliest availability, and the Veteran should be notified of the time and place of the hearing.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.  The AOJ should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the record.  Thereafter, the case should be returned to the Board for further appellate review, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




